         Case 1:21-cr-00116-DLF Document 44 Filed 06/23/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       Case No. 1:21-cr-00116
                                          )
WILLIAM MCCALL CALHOUN, JR                )
     Defendant.                           )


         MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
___________________________________________________________________________

      COMES NOW, Defendant, William McCall Calhoun, Jr., by and through his

 undersigned counsel, Jessica N. Sherman-Stoltz, Esq., and respectfully requests that

 this Honorable Court modify its March 23, 2021 Order Setting Conditions of Release

 (ECF Document #23), by removing the home detention condition and imposing a

 curfew between the hours of 10:00 P.M. to 6:00 A.M. In support, he states as follows:

      1. Mr. Calhoun’s former probation officer, Mr. Simmons, facilitated Mr.

          Calhoun’s ability to go from various court appearances in different

          jurisdictions, to meetings with clients, to his former office for necessary files

          and supplies, without having to call Mr. Simmons with every location change

          he made during his work day. Additionally, sometimes Mr. Calhoun’s client

          meetings would run past 7:00 P.M. and Mr. Simmons was understanding of

          this.

      2. Recently, Mr. Calhoun was assigned to a new probation officer, Mr. Santucci,



                                              1
         Case 1:21-cr-00116-DLF Document 44 Filed 06/23/21 Page 2 of 3




          who has advised him that to continue the aforementioned privileges, he

          would need his Order Setting Conditions of Release modified to allow a

          curfew location restriction program, instead of the currently ordered home

          incarceration location restriction program.

       3. This request came shortly around the time that Mr. Calhoun’s co-defendant’s

          pretrial conditions of release were modified to remove the home detention

          condition and impose a curfew. See ECF Document – Minute Order from May

          4, 2021.

       4. Undersigned counsel has communicated this request to Assistant U.S.

          Attorney Adam Alexander.

       5. Undersigned counsel has communicated this request to U.S. District Court

          Pretrial Officer Masharia Holman, and she does not object to the requested

          modification.

       6. Defendant has been compliant while under pretrial supervision.

       WHEREFORE, for the foregoing reasons, it is respectfully requested that the

Court grant Defendant’s Motion to Modify Conditions of Pretrial Release, enter an

order imposing a curfew between the hours of 10:00 P.M. to 6:00 A.M., and that this

Motion be heard during, or before, the next scheduled hearing in his case of July 8, 2021,

at 1:00 P.M.

       Dated: June 23, 2021



                                            2
         Case 1:21-cr-00116-DLF Document 44 Filed 06/23/21 Page 3 of 3




                                           Respectfully Submitted,
                                           WILLIAM MCCALL CALHOUN, JR.

                                           /s/ Jessica N. Sherman-Stoltz_______
                                           Jessica N. Sherman-Stoltz, Esq.
                                           Virginia State Bar #90172
                                           Sherman-Stoltz Law Group, PLLC.
                                           P.O. Box 69, Gum Spring, VA 23065
                                           Phone: (540) 760-7612
                                           Fax: (540) 572-4272
                                           Email: jessica@sslawgroupva.com




                               CERTIFICATE OF SERVICE

       I hereby CERTIFY that on this the 23rd day of June 2021, a true and correct copy

of the foregoing Defendant’s Unopposed Motion to Modify Conditions of Pretrial

Release with the Clerk of Court via the CM/ECF system, which will automatically send

an email notification of such filing to all counsel of record.



                                            /s/ Jessica N. Sherman-Stoltz_
                                           Jessica N. Sherman-Stoltz, Esq.
                                           Virginia State Bar #90172
                                           Sherman-Stoltz Law Group, PLLC.
                                           P.O. Box 69, Gum Spring, VA 23065
                                           Phone: (540) 760-7612
                                           Fax: (540) 572-4272
                                           Email: jessica@sslawgroupva.com



                                              3
